Citation Nr: 1430050	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-22 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to December 1972.  He died in January 2007.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Subsequent to that rating decision, jurisdiction was transferred to the RO in Waco, Texas.

In January 2012, the appellant testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record and has been reviewed.

In November 2012, the Board remanded this matter for further development. Such development has been completed and this matter has been returned to the Board.


FINDINGS OF FACT


1.  The Veteran did not set foot in Vietnam and was not exposed to herbicides.

2. The Veteran died in January 2007; the immediate cause of death was hepatic failure with liver cancer listed as the underlying cause.

3. During the Veteran's lifetime, service connection was in effect for residuals of a sprain, right ankle.

4.  Neither hepatic failure nor liver cancer originated in service or until years thereafter, and neither condition was etiologically related to service, nor was the cause of the Veteran's death otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice. 

Here, the appellant was sent a letter in April 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing a claim.  Such letter complied with Hupp.

Next, VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records.  In some cases, it also entails obtaining a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to service and post-service medical records, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, as well as the Veteran's death certificate, post-service VA and private treatment records, and lay statements in support of the claim.  The Board has carefully reviewed the statements of the appellant and finds that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim. 

As noted above, the case was remanded by the Board in November 2012.  Pursuant to the remand instructions, the RO obtained deck logs of the U.S.S. Ranger for the period of April 25, 1971 to May 18, 1971.  Additionally, a VA medical opinion was provided in August 2013.  The medical opinion reflects the physician considered the evidence of record and the Veteran's medical history, and explained the rationale for the opinions offered.  Hence, the Board concludes that the August 2013 medical opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lastly, the RO readjudicated the claim on appeal, to include a review of the medical opinion and the Veteran's claim file in its entirety in a September 2013 supplemental statement of the case.  The Board finds that there has been substantial compliance with the November 2012 remand instructions and that the record now contains sufficient evidence to make a decision on the claim.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where entitlement to service connection for a chronic disease is asserted but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service.  38 U.S.C.A. § 1116 West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307(a), 3.309(e) (2012).  Diabetes mellitus, or type II diabetes, is one of those diseases. 38 C.F.R. § 3.309(e).  Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

In this case, the certificate of death reflects that the Veteran died in January 2007 with an immediate cause of death of hepatic failure and an underlying cause of liver cancer.

Prior to his death, the Veteran sought service connection for hepatitis C, diabetes mellitus and posttraumatic stress disorder.  However, these claims were denied in May 2003.  He also sought service connection for right knee and right hip disabilities, which were denied in October 2006.

At the time of the Veteran's death, service connection was in effect for residuals of a right ankle sprain, rated as 10 percent disabling.  The appellant asserts that the Veteran's diabetes mellitus is the result of his service in Vietnam and is a contributing cause of hepatic failure and liver cancer.

Given that the Veteran was not service-connected for diabetes mellitus, it is necessary to determine whether service connection should have been established for the claimed disability.  

At the outset, the Board finds service connection for diabetes mellitus is not warranted on a presumptive basis.  In this regard, a review of the of the Veteran's service personnel records and the response from the Personnel Information Exchange System (PIES) notes that the Veteran served aboard the U.S.S. Ranger from April 1971 to May 1971.  The deck logs of the U.S.S. Ranger indicate that the ship sailed waters of the Republic of the Philippines, the Gulf of Tonkin and the South China Sea.  The record does not suggest that the ship docked in Vietnam.  While the Veteran has contended the he was on the flight crew and was flown from the ship into Vietnam, there is no evidence in his service records to support that contention.  Therefore, herbicides exposure cannot be conceded based on the absence of evidence corroborating his service in Vietnam. 

The Board notes that there is also no indication that diabetes mellitus became manifest to a degree of 10 percent or more at any time after service.  Moreover, the evidence does not demonstrate, nor does the appellant allege, a continuity of symptoms since active service.

Consequently, service connection for diabetes mellitus is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307; 3.309(e).

Nevertheless, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between diabetes mellitus and any other incident of active service.

A review of the Veteran's service treatment records (STRs) is negative for complaints of, treatment for or diagnosis of diabetes mellitus.   

The Veteran's post-service VA and private treatment records indicate the Veteran was diagnosed with diabetes mellitus in April 1996, more than 20 years after service.  There is no indication in the post service treatment records that indicate that the condition is related to the Veteran's military service. 

The evidence of record includes a transcript from a Board hearing in January 2012.  During the hearing, the appellant asserted that diabetes mellitus was the result of the Veteran's military service and was a contributing factor to his death.

Pursuant to the Board's remand directives, in August 2013, the RO obtained a medical opinion to determine whether diabetes mellitus, hepatitis C or liver cancer are related to the Veteran's military service.  The examiner opined that there is no evidence in the Veteran's service treatment records that indicate that he suffered from diabetes mellitus, liver disease or cancer during his military career.  Additionally, the examiner determined that there is no evidence that the Veteran suffered from or developed hepatitis C during his military career.  While the examiner reported that hepatitis C caused the Veteran's liver cancer and contributed to his death, the examiner determined that it is not at least likely as not that the Veteran's liver cancer or hepatitis C had their onset in service or were caused by active service.  The examiner also determined that diabetes mellitus did not cause the Veteran's liver cancer or hepatic failure.  He noted that medical literature reveals that diabetes does increase the risk of hepatocellular carcinoma, however, the contribution of diabetes to the development of hepatic failure and carcinoma would have been quite modest in comparison to the contribution of hepatitis C.  Therefore, it is not at least as likely that the Veteran's diabetes caused liver cancer or hepatic failure.

In the instant case, the record does not show that diabetes mellitus was manifested in service or is otherwise related to military service.  Nor does the record support that appellant's assertion that diabetes mellitus is a contributing factor to the conditions that caused the Veteran's death.

As for hepatitis C and liver cancer, service treatment records are silent for any reference to hepatitis C or liver cancer.  There is no post-service evidence of either condition until years after service.  Moreover, there is no competent evidence of record linking hepatitis C or liver cancer to service.  

The Board acknowledges the appellant's contention that diabetes mellitus is related to the Veteran's military service and caused the Veteran's hepatic failure and liver cancer.  However, the Board finds that the questions of whether diabetes mellitus is related to military service or whether it contributed to the Veteran's death to be matters more suited to the realm of medical expertise.  As such, the appellant is not competent to offer an opinion on the matters.

The Board is sympathetic to the appellant.  However, there is no competent evidence that the Veteran's diabetes mellitus, hepatitis C or liver cancer originated in service or are otherwise related to service, or that the Veteran's death was otherwise related to service.  As such, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).







(Continued on the next page)
ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


